20-3839
     Moscoso-Mancia v. Garland
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A209 283 928

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of July, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ANA MARIA MOSCOSO-MANCIA,
14            Petitioner,
15
16                    v.                                         20-3839
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Michael E. Rosado, Laurel, MD.
24
25   FOR RESPONDENT:                  Brian M. Boynton, Acting
26                                    Assistant Attorney General;
27                                    Benjamin Mark Moss, Senior
28                                    Litigation Counsel; Sara J.
 1                                      Bayram, Trial Attorney, Office of
 2                                      Immigration Litigation, United
 3                                      States Department of Justice,
 4                                      Washington, DC.
 5
 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner Ana Maria Moscoso-Mancia, a native and citizen

11   of El Salvador, seeks review of an October 9, 2020, decision

12   of    the   BIA   affirming   a     June   25,     2018,   decision    of    an

13   Immigration Judge (“IJ”) denying Moscoso-Mancia’s application

14   for asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).               In re Ana Maria Moscoso-

16   Mancia, No. A209 283 928 (B.I.A. Oct. 9, 2020), aff’g No.

17   A209 283 928 (Immig. Ct. N.Y. City June 25, 2018).                We assume

18   the    parties’      familiarity    with    the    underlying     facts     and

19   procedural history.

20         Under    the    circumstances,       we   have   reviewed    the    IJ’s

21   decision as modified and supplemented by the BIA.                     See Xue

22   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

23   Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

24   2005).      We review competency and adverse credibility findings

25   for    substantial       evidence,     treating        “the administrative

                                           2
 1   findings of fact . . . [as] conclusive unless any reasonable

 2   adjudicator would be compelled to conclude to the contrary.”

 3   8 U.S.C. § 1252(b)(4)(B); see Hong Fei Gao v. Sessions, 891

 4   F.3d 67, 76 (2d Cir. 2018); Diop v. Lynch, 807 F.3d 70, 75

 5   (4th Cir. 2015).           We find no error in the agency’s decision

 6   not        to   evaluate     Moscoso-Mancia’s       competency         or   its

 7   determination that she was not credible as to her claim of

 8   persecution on account of her membership in the social group

 9   of Salvadoran women who are victims of domestic violence and

10   unable to leave their abusive partners.

11        A.    Competency

12             “[A]n alien is presumed to be competent to participate

13   in    removal     proceedings”    and       “[a]bsent   indicia   of    mental

14   incompetency, an Immigration Judge is under no obligation to

15   analyze an alien’s competency.”                Matter of M-A-M-, 25 I. &

16   N. Dec. 474, 477 (B.I.A. 2011).                 “Indicia of incompetency

17   include . . . the inability to understand and respond to

18   questions, the inability to stay on topic, . . . a high level

19   of distraction[,] . . . [or] evidence of mental illness . .

20   . .”       Id. at 479–80.     “[T]he test for determining whether an

21   alien is competent to participate in immigration proceedings

22   is whether he or she has a rational and factual understanding


                                             3
 1   of the nature and object of the proceedings, can consult with

 2   the attorney or representative if there is one, and has a

 3   reasonable opportunity to examine and present evidence and

 4   cross-examine witnesses.”        Id. at 484.

 5       Moscoso-Mancia’s counsel did not raise any concerns as

 6   to her competency and her psychological evaluation did not

 7   provide   any   basis   to    conclude    that    she   had    difficulty

 8   understanding    the    nature   of    her   removal    proceedings     or

 9   communicating    with   others.        Accordingly,     there    were   no

10   indicia   of    incompetency      to     prompt    inquiry      into    her

11   competence.      See    id.   (“[I]f     there    are   no    indicia   of

12   incompetency in an alien’s case, no further inquiry regarding

13   competency is required.”).        Further, the record does not show

14   that Moscoso-Mancia had difficulty understanding proceedings

15   or presenting her evidence.        Contrary to her contention that

16   her testimony revealed that she had difficulty remembering

17   certain events, the record shows that she answered every

18   question responsively and expressed difficulty with recall

19   only when confronted with prior inconsistent statements.

20   Accordingly, given that Moscoso-Mancia knew the nature of her

21   proceedings,     communicated         effectively,      and     testified

22   responsively, the agency did not err in declining to evaluate


                                        4
 1   her competency further.        See id. at 479–84.

 2     B.    Adverse Credibility Determination

 3          “Considering the totality of the circumstances, and all

 4   relevant factors, a trier of fact may base a credibility

 5   determination on . . . the consistency between the applicant’s

 6   or witness’s written and oral statements (whenever made and

 7   whether or not under oath, and considering the circumstances

 8   under    which    the   statements       were   made),   the     internal

 9   consistency      of   each   such   statement    .   .   .   ,   and   any

10   inaccuracies or falsehoods in such statements, without regard

11   to whether an inconsistency, inaccuracy, or falsehood goes to

12   the heart of the applicant’s claim, or any other relevant

13   factor.”    8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to

14   an IJ’s credibility determination unless, from the totality

15   of the circumstances, it is plain that no reasonable fact-

16   finder could make such an adverse credibility ruling.”                 Xiu

17   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

18   Hong Fei Gao, 891 F.3d at 76.           Substantial evidence supports

19   the    agency’s   determination      that    Moscoso-Mancia      was   not

20   credible as to her claim of domestic violence.

21          As an initial matter, the agency did not err in relying

22   on the record of Moscoso-Mancia’s credible fear interview in


                                         5
 1   assessing credibility because the interview record bears the

 2   hallmarks    of      reliability:      it     was     conducted      with    an

 3   interpreter, it was memorialized in a typewritten question-

 4   and-answer       format,    the   questions       posed   were    designed   to

 5   elicit details of an asylum claim, and her responses indicated

 6   that she understood the questions posed.                  See Ming Zhang v.

 7   Holder,    585    F.3d     715,   724–25    (2d    Cir.   2009)    (requiring

 8   scrutiny    of    credible    fear   interviews       but   finding    record

 9   reliable where it was typewritten, demonstrated that the

10   applicant understood the questions, reflected questions about

11   past harm or fear of future harm, and was conducted with an

12   interpreter).       Contrary to Moscoso-Mancia’s contention, the

13   interview record reflects that the interviewer reviewed the

14   summary of her statement with her and that she indicated that

15   the summary was correct.

16       The agency reasonably relied on inconsistencies between

17   Moscoso-Mancia’s statements at her credible fear interview

18   and her testimony before the IJ regarding whether she was

19   legally married to her abuser, whether she told her parents

20   about the abuse, and how she escaped from the house she shared

21   with her abuser.           See 8 U.S.C. § 1158(b)(1)(B)(iii); Likai

22   Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a


                                           6
 1   single inconsistency might preclude an alien from showing

 2   that an IJ was compelled to find him credible. Multiple

 3   inconsistencies would so preclude even more forcefully.”).

 4   Moscoso-Mancia       did     not     compellingly     explain    these

 5   inconsistencies.      See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

 6   Cir. 2005) (“A petitioner must do more than offer a plausible

 7   explanation for his inconsistent statements to secure relief;

 8   he must demonstrate that a reasonable fact-finder would be

 9   compelled     to    credit    his    testimony.”    (quotation   marks

10   omitted)); see also Ming Zhang, 585 F.3d at 722 (noting that

11   an applicant’s assertion that she was nervous or afraid does

12   not overcome a record of a sworn statement that has been

13   deemed sufficiently reliable for purposes of a credibility

14   determination).       The agency also reasonably relied on her

15   failure to rehabilitate these inconsistent statements with

16   corroborating evidence.        See Biao Yang v. Gonzales, 496 F.3d

17   268,    273   (2d   Cir.     2007)   (“An   applicant’s   failure   to

18   corroborate his or her testimony may bear on credibility,

19   because the absence of corroboration in general makes an

20   applicant unable to rehabilitate testimony that has already

21   been called into question.”).

22          Given the inconsistencies and lack of corroboration, the


                                          7
 1   agency’s adverse credibility determination is supported by

 2   substantial evidence.    See 8 U.S.C. § 1158(b)(1)(B)(iii);

 3   Likai Gao, 968 F.3d at 145 n.8.       That determination is

 4   dispositive of asylum, withholding of removal, and CAT relief

 5   because all three claims were based on the same factual

 6   predicate.*   See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 7   Cir. 2006).    Accordingly, we do not reach the agency’s

 8   alternative finding that Moscoso-Mancia failed to satisfy her

 9   burden of showing that Salvadoran officials were unable or

10   unwilling to protect her.   See INS v. Bagamasbad, 429 U.S.

11   24, 25 (1976) (“As a general rule courts and agencies are not

12   required to make findings on issues the decision of which is

13   unnecessary to the results they reach.”).    Further, as the

14   Government argues, the IJ’s denial of a continuance is not

15   before us because the BIA found it unnecessary to determine

16   whether the proposed social group was cognizable given the

17   dispositive adverse credibility determination.   See Xue Hong

18   Yang, 426 F.3d at 522; Lin Zhong v. U.S. Dep’t of Justice,



     * The BIA and Government incorrectly conclude that Moscoso-
     Mancia waived and thus failed to exhaust her claims for
     withholding of removal and CAT relief.    The IJ denied all
     relief on credibility grounds; therefore, any challenge to
     the adverse credibility determination necessarily included a
     challenge to the denial of those forms of relief.

                                   8
 1   480 F.3d 104, 122 (2d Cir. 2007) (“[W]e may consider only

 2   those     issues   that   formed   the   basis   for   [the   BIA’s]

 3   decision.”).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.    All pending motions and applications are DENIED and

 6   stays VACATED.

 7                                  FOR THE COURT:
 8                                  Catherine O’Hagan Wolfe,
 9                                  Clerk of Court
10




                                        9